Citation Nr: 0302610	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-01 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date earlier than April 1, 1998, 
for the grant of a total disability rating based on 
individual unemployability (TDIU) based on clear and 
unmistakable error (CUE) in a November 1995 RO rating 
decision that granted a 60 percent rating for a herniated 
nucleus pulposus (HNP) of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to May 
1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada, dated in 
October 1998, assigning an effective dated of April 1, 1998, 
for a TDIU and June 2000, denying the claim of CUE in a 
November 1995 RO rating decision.

This case was the subject of a February 2000 hearing before 
the undersigned Board member, and was the subject of a Board 
remand dated in May 2000. 


FINDINGS OF FACT


1.  The RO first received an application for a TDIU on April 
1, 1998.

2.  The earliest ascertainable date that the veteran was 
unemployable is not earlier than April 1, 1998.

3.  With respect to the veteran's CUE claim, the only 
contention made is that the RO erred in not providing a 
formal application for a TDIU to the veteran upon granting a 
60 percent rating for his HNP of the low back in its November 
1995 rating decision.




CONCLUSION OF LAW

The criteria for an effective date earlier than April 1, 
1998, for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5110 
(West 2002);  38 C.F.R. §§ 3.105(a), 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is potentially applicable to all claims filed 
on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, the Board finds that VA's duties to the veteran 
under the VCAA have been fulfilled.

During the pendency of this matter, the law as to whether the 
VCAA applies to CUE actions has evolved.  The Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

In addition, this case was remanded by the Board in May 2000 
for RO adjudication of the inextricably intertwined CUE 
issue.  A review of the record shows that the RO has complied 
with all remand instructions.  Stegall v. West, 11 Vet. App. 
268 (1998).
 
Background

On December 7, 1988, the RO received the veteran's claim for 
an increased rating for low back disability in excess of the 
then-assigned 40 percent rating.  In June 1989, the RO denied 
the veteran's claim for a rating in excess of 40 percent for 
low back disability.  After a series of VA examinations and 
adjudications, the 40 percent rating remained in effect, and 
the veteran perfected an appeal to the Board of Veterans 
Appeals.  

In June 1994, the veteran provided testimony before a  
hearing officer at the RO.  He said he had jumped from job to 
job 12 times over a ten year period.  He also stated that his 
current job entailed dealing poker.  He said he usually sat 
down at this job.  He felt he had found a relatively easy job 
where he could sit down, but the back pain was still there.  
He described past casino jobs that required him to stand on 
his feet constantly.  He said he was unable to play with his 
daughter and that his job as a dealer in Las Vegas was 
affected by his inability to stand for long periods of  time.   

Also in June 1994, an RO hearing officer denied the claim for 
a rating in excess of 40 percent for low back disability, 
based on the applicable schedular criteria.

On a signed VA form prepared in contemplation of a July 1994 
VA examination of the lower back, for purposes of 
adjudication of a claim for an increased rating for low back 
disability (then evaluated as 40 percent disabling), the 
veteran wrote that he could not keep a job due to severe 
pain.

At the July 1994 VA examination, the diagnosis was Right S1 
radiculopathy, chronic, secondary to L5-S1 disc disease.  An 
EMG performed for purposes of the examination was suggestive 
of a mild chronic neurogenic process involving the right S1 
too without evidence of denervation seen.  

In a November 1995 decision, the Board granted a rating of 60 
percent for the veteran's herniated nucleus pulposus L5-S1 
with right radiculopathy, based on the schedular rating 
criteria.  In its decision, the Board determined that 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b) 
was not warranted because, although there was evidence that 
the veteran's low back disability did interfere with 
employment, there was no evidence of frequent 
hospitalizations, and the veteran had been able to continue 
his work as a dealer in Las Vegas, despite his back 
disability.  

Consistent with to the Board's November 1995 decision, the RO 
in November 1995 increased the veteran's low back disability 
rating to 60 percent, effective December 7, 1988, the date of 
the veteran's claim for an increased rating.

In April 1996, the veteran requested an increased rating for 
low back disability, asserting that the restrictions on using 
his back affected his whole life.

The veteran made no mention of unemployability at a May 1996 
VA examination.  The RO denied a rating in excess of 60 
percent in June 1996, based on the schedular criteria.  In 
July 1996, the veteran submitted a notice of disagreement 
with the June 1996 RO rating decision.  He did not address 
the issue of unemployability.  In August 1996, the RO issued 
a statement of the case, and in October 1996, the RO received 
correspondence from the veteran again disagreeing with the 
denial of an increased rating.  The October 1996 
correspondence did not discuss the issue of unemployability.  

A January 1998 VA examination report, conducted for purposes 
of a claim for  service connection for right shoulder 
disability, includes a statement, by history, that the 
veteran "has been unemployed since his back problems."

Correspondence from The American Legion to the veteran dated 
in January 1998 indicates that the veteran was unable to 
attend an appointment with them because of his back 
condition, and that they were forwarding him an application 
for a TDIU.  The Board first received a copy of this 
correspondence between The American Legion and the veteran in 
October 1998.

On April 1, 1998 (the form was originally marked as received 
March 32 [sic], 1998), the RO received the veteran's formal 
application for a TDIU.  On the form he indicated having been 
employed for 40 hours per week from October 1992 to July 
1993, from September 1993 to July 1994, from September 1994 
to May 1995, and from August 1996 to April 1997.  He 
indicated his last period of employment to have been in 
January 1998, which he indicated he could not continue due to 
stress to his low back.

In a VA treatment record dated in June 1998, the veteran was 
treated for severe back pain.  He was noted to have been on 
bed rest for weeks.  He had difficulty ambulating.  The 
assessment was altered comfort level.  

In June and July 1998, the RO requested employment 
information, to include reasons for separation from 
employment, from the veteran's last two employers for the 
period from June 1996 to February 1997, and for the month of 
January 1998.
 
In a letter dated in July 1998, the RO informed the veteran 
that it had requested employment information from the 
veteran's last two employers.  He was informed that it was 
his responsibility to make sure that the RO received his 
response.

July 1998 correspondence from the veteran's employer from 
June 1996 to February 1997 verified that the veteran was 
employed with them as a poker dealer.  The reason for the 
separation from employment was not provided.  A stamp 
indicated that the employer retained employment verifications 
for 60 days only.

At an August 1998 VA for-fee VA neurological examination, the 
veteran was diagnosed as having right-sided L5-S1 foraminal 
stenosis causing a right-sided S1 radiculopathy. 

In September 1998, a VA staff physician wrote on behalf of 
the veteran, stating that the veteran had post-traumatic 
pains of the back and occasional inability to get up and out 
of a chair, etc.  She asserted that he was "gainfully 
unemployable," and that the period of disability was 
indefinite.

In an October 1998 rating decision, the RO granted a TDIU, 
effective April 1, 1998, "the date the claim for 
unemployability (VA Form 21-8940) was received in DVA."

In a January 1999 statement of the case, the veteran was 
informed that the RO had not received a response from the 
employer for whom he worked in January 1998.

At a March 1999 RO hearing, the veteran contended that he was 
unable to maintain substantially gainful employment for many 
years prior to April 1999.  He contended that he should be 
granted a TDIU from the effective date he was granted a 60 
percent rating for his low back disability, December 7, 1988.  
The veteran's representative contended that the veteran had 
been denied due process and that VA had not fulfilled its 
duty to assist, insofar as the RO did not send the veteran a 
formal application for a TDIU upon granting a 60 percent 
rating for low back disability in November 1995.

At a February 2000 Board hearing, the veteran asserted that 
he had the same symptoms in 1995 as he had in 1998, when his 
TDIU claim was granted.  He stated that the last time he 
worked was in 1996, for a week or two, for about a month.  
The veteran's representative further contended that the 
November 1995 rating decision granting a 60 percent rating 
for low back disability contained CUE, for the reason that 
the RO did not furnish the veteran a VA From 21-8940 (a 
formal application for a TDIU) at the time of the issuance of 
the decision.

In May 2000, the Board remanded the case for initial 
adjudication of the RO CUE claim, for the reason that it was 
inextricably intertwined with the earlier effective date 
claim on appeal.  The RO completed the requested development 
and the case is now returned to the Board.
  
Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a);  38 C.F.R. § 3.400.

The effective date of an award of increased compensation to a 
veteran shall be the earliest date as of which it is 
ascertainable that an increase in disability has occurred, if 
application is received within one year of such date.  38 
U.S.C.A. § 5110(b)(2); 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. 
§ 3.400 (2002).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim, a 
claim re-opened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, "shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor."  38 U.S.C.A. § 5110(a) 
(West 1991).  The implementing regulation clarifies this to 
mean, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim re-opened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2002). 

The claims for increased disability compensation are subject 
to the more specific criteria under 38 U.S.C.A. § 5110(b)(2) 
(West 1991) and 38 C.F.R. § 3.400(o)(2) (2002).  The law 
governing the appropriate effective date for an award of 
increased compensation provides:  The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  38 U.S.C.A. § 5110(b)(2).  The implementing 
regulation summarizes the criteria for an effective date of 
an award of increased compensation as the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if claim is received within 1 year 
from such date otherwise, date of receipt of claim.  
38 C.F.R. § 3.400(o)(2).

In the context of section 5110(b)(2), the term "earliest 
ascertainable date" means the date on which sufficient 
evidence existed to prove that a disability had increased.  
In Wood v. Derwinski, 1 Vet. App. 367 (1991), the United 
States Court of Appeals for Veterans Claims (Court) relied on 
what is now § 5110(b)(2) to remand for determination of the 
date an increased disability became ascertainable.  The 
Court's instructions to the Board assumed that "earliest 
ascertainable date" meant the date when probative reports 
were prepared.  The effective date should be the date when 
sufficient evidence existed to find that the disability had 
increased. 

In Norris v. West, 12 Vet. App. 413, 421 (1999), the Court 
held that a claim for TDIU is reasonably raised and must be 
considered when a claimant with a schedular rating that meets 
the minimum criteria of 38 C.F.R. § 4.16(a) seeks a rating 
increase, and there is evidence of current service-connected 
unemployability in the claims file or under VA control. 

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding, including 
decisions of service connection, will be accepted as correct 
in the absence of clear and unmistakable error.  In order for 
a claim of CUE to be valid, there must have been an error in 
the prior adjudication of the claim; either the correct 
facts, as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time were incorrectly applied.  Phillips v. Brown, 10 
Vet. App. 25, 31 (1997);  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994);  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc).  Further, the error must be "undebatable" 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made, and a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Id.  Simply to claim CUE on the basis that the 
previous adjudication improperly weighed and evaluated the 
evidence can never rise to the stringent definition of CUE, 
nor can broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, non-specific claim of "error" meet the restrictive 
definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993). 

In Cook v. Principi, the Federal Circuit held that a breach 
of the duty to assist does not vitiate the finality of a 
decision. _ F.3d _, __, No. 00-7171, slip op. at 12 (Fed. 
Cir., Dec. 20, 2002).  The Federal Circuit also reaffirmed 
prior holdings, see, e.g., Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001), that a breach of the duty to assist 
cannot constitute CUE.  Id. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2002).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102 (2002).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  
 
Analysis

With respect to the veteran's CUE claim, the only contention 
made is that the RO erred in not providing a formal 
application for a TDIU to the veteran upon granting a 60 
percent rating for his HNP of the low back in its November 
1995 rating decision.  This is at most a claim that the RO 
did not fulfill its duty to assist in a matter not the 
subject of the rating decision.  The veteran's representative 
has also characterized this as a due process violation.  
These are the only grounds upon which the veteran has claimed 
CUE.  As noted above, in the recent case of Cook v. Principi, 
the Federal Circuit held that a breach of the duty to assist 
does not vitiate the finality of a decision, nor can a breach 
of the duty to assist constitute CUE.  Further, broad brush 
allegations of deprivation of due process of failure in duty 
to assist can never rise to a legally sufficient claim of 
CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The 
veteran's claim of CUE must therefore fail as a matter of 
law.  There is no contention, and no evidence to show, that 
the proper regulations and the facts as they were known at 
the time were not before the RO in November 1995 when it 
granted a 60 percent rating for the veteran's HNP of the 
lumbar spine, effective back to December 1988.  

With respect to the earlier effective date claim for a TDIU, 
the veteran has contended that he submitted informal claims 
for TDIU over the years and that his level of disability was 
sufficient to justify a TDIU since 1988, effective date for 
the assignment of a 60 percent rating for low back 
disability.

The Board acknowledges the veteran's written statements and 
hearing testimony in June 1994 and July 1994.  The RO need 
not have construed these as a claim for a TDIU, since the 
veteran did not meet the schedular criteria for a TDIU at 
that time - his low back disability was rated as 40 percent 
disabling.  Norris v. West, 12 Vet. App. 413, 421 (1999).  
The Board addressed such contentions of unemployability in 
November 1995 when it assigned a 60 percent rating for low 
back disability, effective December 1988, but found that 
referral for an extraschedular rating for low back disability 
was not warranted because the veteran continued to be 
employed.  

Further, any current contention that the veteran should have 
been assigned a TDIU prior to February 1997 is of no merit, 
since the evidence (to include a verification of employment 
for the period from June 1996 to February 1997 and the 
veteran's April 1998 application for a TDIU) shows that that 
the veteran was gainfully employed, working 40 hours per 
week, as of that time.  Since the veteran was demonstrably 
employable, the criteria for a TDIU were not met.  

The January 1998 letter from the The America Legion to the 
veteran, reflecting that the veteran desired a TDIU, does not 
constitute a formal or informal claim prior to April 1998 for 
a TDIU, for the reason that VA was not provided a copy of 
this correspondence until October 1998.  The statement at a 
VA examination of the shoulder in January 1998, at which the 
veteran indicated that he had been unemployed "since his 
back problems," did not constitute a formal or informal 
claim for a TDIU because it did not reflect an intent to 
apply for a TDIU or identify the benefit sought (a TDIU), see 
38 C.F.R. § 3.105, and was not recognizable to the RO as a 
claim for a TDIU because the record demonstrated that the 
veteran had maintained employment for several years despite 
his back problems.  The statement as reported by the VA 
examiner was too vague and inaccurate on its face to 
constitute a claim for benefits, and did not identify the 
benefit sought.  The RO was justified in not construing the 
examination report as an informal application for a TDIU. 

The veteran's formal application for a TDIU was received on 
April 1, 1998.
 
Although arguments as to the date of claim for a TDIU have 
been addressed above, the determinative fact in this case is 
that the earliest recordings of disability sufficient to give 
rise to unemployment received by VA were the June 1998 VA 
treatment records indicating that the veteran had been 
bedridden for "weeks," and a September 1998 letter from a 
VA staff physician indicating that the veteran was 
unemployable.  Thus, the "earliest ascertainable date," or 
date when probative reports were prepared, was not earlier 
than the current effective date for the veteran's TDIU, April 
1, 1998.  See Wood v. Derwinski, 1 Vet. App. 367 (1991).
In light of the foregoing, the Board finds that an effective 
date earlier than April 1, 1998, is not warranted in this 
case. 

As the preponderance of the evidence is against the claim for 
an effective date earlier than April 1, 1998, for a TDIU, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

An effective date earlier than April 1, 1998, for the grant 
of a TDIU, based on CUE in a November 1995 RO rating decision 
that granted a 60 percent rating for a herniated nucleus 
pulposus of the lumbar spine, is denied.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

